RECOMMENDED FOR PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 21a0049p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                               ┐
 JOHN DOE,
                                                               │
                                     Plaintiff-Appellant,      │
        v.                                                      >        No. 20-1043
                                                               │
                                                               │
 MICHIGAN STATE UNIVERSITY; ROBERT KENT, RICK                  │
 SCHAFER, and ARON SOUSA, M.D., in their individual            │
 and official capacities, jointly and severally,               │
                                    Defendants-Appellees.      │
                                                               ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                    No. 1:19-cv-00226—Paul Lewis Maloney, District Judge.

                                     Argued: October 23, 2020

                              Decided and Filed: February 25, 2021

                Before: CLAY, GIBBONS, and NALBANDIAN, Circuit Judges.

                                        _________________

                                              COUNSEL

ARGUED: Eric J. Rosenberg, ROSENBERG & BALL CO. LPA, Granville, Ohio, for
Appellant. Scott R. Eldridge, MILLER, CANFIELD, PADDOCK, AND STONE, P.L.C.,
Lansing, Michigan, for Appellees. ON BRIEF: Eric J. Rosenberg, ROSENBERG & BALL
CO. LPA, Granville, Ohio, for Appellant. Scott R. Eldridge, Kamil Robakiewicz, MILLER,
CANFIELD, PADDOCK, AND STONE, P.L.C., Lansing, Michigan, Brian M. Schwartz,
MILLER, CANFIELD, PADDOCK AND STONE, P.L.C., Detroit, Michigan, for Appellees.

       GIBBONS, J., delivered the opinion of the court in which CLAY, J., joined, and
NALBANDIAN, J., joined in the disposition. NALBANDIAN, J. (pp. 18–23), delivered a
separate concurring opinion.
 No. 20-1043                    Doe v. Mich. State Univ., et al.                       Page 2


                                     _________________

                                          OPINION
                                     _________________

       JULIA SMITH GIBBONS, Circuit Judge. This case arises from the investigation and
eventual expulsion of John Doe from the Michigan State University College of Human Medicine
(“CHM”) for allegedly sexually assaulting two women, Roe 1 and Roe 2, on the night of the
school’s formal dance.

       The two women reported to the university that Doe had sexually assaulted them, after
which the university began an investigation led by an outside consultant.      The consultant
determined that the evidence supported a finding that Doe had indeed sexually assaulted the
women. Then, the CHM convened a panel, which affirmed the findings without an in person
hearing. While this process was ongoing, we released Doe v. Baum, holding that universities
must offer an in person hearing with cross-examination in cases where the factfinder’s
determination depends on witness credibility. 903 F.3d 575, 581 (6th Cir. 2018). Accordingly,
the CHM gave Doe an in person hearing, conducted over the course of three days before a
Resolution Officer, who was an Administrative Law Judge selected by the university to oversee
the hearing. At this hearing, Doe was permitted to testify and, through his attorney, to cross-
examine Roe 1 and Roe 2. The Resolution Officer did not require Roe 1 to answer every
question that Doe’s attorney posed to her. Both Doe and his attorney were present throughout
the entire hearing.

       After considering the credibility of the witnesses including Roe 1, Roe 2, and Doe, the
Resolution Officer again found that the evidence supported a finding that Doe had sexually
assaulted the women.     After these proceedings, and several years after the alleged sexual
assaults, the CHM expelled John Doe.

       Doe brought this suit against the university and several individual defendants, alleging
that the university’s proceedings violated the Due Process Clause, the Equal Protection Clause,
and Title IX. The defendants moved to dismiss under Federal Rule of Civil Procedure 12(b)(6)
 No. 20-1043                       Doe v. Mich. State Univ., et al.                         Page 3


for failure to state a claim, and in response Doe sought to amend his complaint for a second time.
The district court denied Doe’s motion to amend and granted the defendants’ motion to dismiss.

          On appeal, Doe argues that (1) the district court erred in denying his motion to amend his
complaint a second time and (2) the district court erred in dismissing his due process claim. Doe
did not appeal the district court’s decision as to his Title IX and Equal Protection claims.
Because Doe received ample due process throughout the course of his three-day hearing, we
affirm.

                                                  I.

                                                  A.

          In April 2016, John Doe, Jane Roe 1, Jane Roe 2, and K.B. were first-year medical
students at the CHM. Roe 1 was casually dating K.B., and Roe 2 was married to another man,
J.M. On April 23, the four students attended a dance known as the Med Ball together. The
group consumed alcohol before and during the Med Ball.

          The parties dispute the events that took place that night. In reviewing a FRCP 12(b)(6)
motion to dismiss, we must draw all reasonable inferences in favor of the plaintiff and accept all
well-pleaded allegations as true. Solo v. United Parcel Serv. Co., 819 F.3d 788, 793 (6th Cir.
2016). As dictated by this standard, we accept and present Doe’s account of the night for
purposes of this appeal.

          At the Med Ball Roe 1 and Doe danced together, at times “sexually grinding on each
other.” DE32, First Am. Compl., Page ID 713. Also at the dance, Roe 2 got into a fight with her
husband J.M., and he left the venue, asking Roe 2 for a divorce. After this fight, Roe 1 looked
for Roe 2, hoping to comfort her, but found her kissing K.B. (whom Roe 1 had been casually
dating). Roe 1 returned inside and sat on a stairway that was at least somewhat secluded from
the rest of the venue. Doe found Roe 1 on the staircase and sat down next to her. There, Roe 1
told Doe that she had seen Roe 2 and K.B. kissing.

          On the staircase, Doe kissed Roe 1, who “responded by kissing [him] back, using her
tongue.” Id. at Page ID 714. After kissing for some time, they moved to the second floor of the
 No. 20-1043                     Doe v. Mich. State Univ., et al.                         Page 4


venue and entered a different stairwell, where they continued to kiss. Kissing led to touching,
and Roe 1 took off her dress. Roe 1 presented herself for sexual intercourse by getting down on
her hands and knees, and she asked Doe whether she could use his jacket to cushion her knees.
Doe was unable to achieve a full erection, so the two did not have intercourse and returned to the
lobby.

         Shortly after this encounter, the group moved to a bar in Grand Rapids. At this bar, Doe
and Jane Roe 2 moved upstairs to the dance floor, where they danced and kissed.

         Eventually, the group returned to K.B.’s house, where Roe 2 and K.B. had sex in K.B.’s
kitchen. Roe 1 was sleeping in K.B.’s bed. Doe joined Roe 1 on the bed, but was unable to
sleep, so he moved to the sectional couch where Roe 2 lay awake. Roe 2 began grinding her
buttocks against Doe, and they kissed. After kissing and touching for some time, Doe pulled
Roe 2’s dress up and touched her buttocks. Roe 2 told Doe either “I’m tired” or “no.” Id. at
Page ID 718. Doe stopped, moved to another part of the couch, and the two went to sleep.

                                                B.

         The encounters between Doe and Roe 1 and 2 took place in April 2016. In February
2018 the two women filed sexual assault claims with the university’s Office of Institutional
Equity (“OIE”) against Doe for his conduct during the night in question. A complaint of this
kind is investigated by the university to determine whether the conduct violated the university’s
Relationship Violence and Sexual Misconduct Policy (“RVSMP”). The university hired the
external consultant, Kroll Associates, Inc., to investigate Roe 1 and Roe 2’s allegations. Kroll
conducted several interviews of Doe, Roe 1, Roe 2, and witnesses for Roe 1 and Roe 2. After
Kroll’s initial investigation, they sent Doe a letter informing him that the CHM would be moving
forward with a formal investigation into whether he violated the RVSMP.

         Kroll’s investigation took place over the course of a year, and in February 2019 Kroll
issued its Final Investigative Report, concluding that a preponderance of the evidence supported
a finding that Doe had violated the RVSMP with respect to both Roe 1 and Roe 2. The CHM
issued an interim suspension of John Doe on February 12, 2019. The CHM then held a three-
panelist hearing with Doe on February 14, 2019, to determine whether the suspension would
 No. 20-1043                      Doe v. Mich. State Univ., et al.                       Page 5


continue. The panel upheld the suspension, relying in part on Kroll’s Final Investigative Report.
At that point, Doe was pulled out of medical rotations.

       On February 18 Doe submitted his mitigation statement to the Dean of Students’ Office
regarding the sanctions against him. On February 26, the Dean of Students’ Office notified Doe
that it would be recommending dismissal.

       During these initial proceedings, the CHM was governed by a prior RVSMP. The
RVSMP was updated in February 2019 in accordance with this court’s decision in Doe v. Baum,
903 F.3d 575 (6th Cir. 2018).         Baum, decided in September 2018, held that when the
determination of a university disciplinary proceeding depends on credibility, the accused has a
constitutional due process right to “some form of cross-examination” of the claimant at an in
person hearing. Baum, 903 F.3d at 581. This was a change from the prior RVSMP, which did
not require an in person hearing with the opportunity for cross-examination.

       On March 8, Doe appealed the CHM’s findings and sanctions through the university’s
internal procedure. That same day, the university notified Doe that his appeal was placed “on
hold” while his case was reviewed to determine whether a hearing should have been offered
pursuant to Baum. On March 13, the OIE confirmed that Doe was due a hearing, and gave him a
7-day window to request one. Doe did so on March 20 and also submitted a request that the
university lift his interim suspension, which it denied.

       On March 25, Doe filed this case in the Western District of Michigan against Michigan
State University, Robert Kent (Interim Associate Vice President of the Office for Civil Rights
and Title IX Education and Compliance), Rick Shafer (Associate Director of Student Conduct
and Conflict Resolution), and Aron Sousa (Senior Associate Dean for the College of Human
Medicine). The complaint alleged a Title IX violation and violations of his due process and
equal protection rights, brought under 42 U.S.C. § 1983. Doe sought damages, a declaratory
judgment, and injunctive relief reinstating him as a student.

       Doe moved for a temporary restraining order and preliminary injunction to reinstate him
as a student. The court denied his motion.
 No. 20-1043                    Doe v. Mich. State Univ., et al.                         Page 6


       The university’s internal proceedings continued, and the OIE moved forward with the
Baum hearing. On April 12, the university provided Doe with the case files, including the Final
Investigative Report with Kroll’s findings redacted. The OIE appointed Administrative Law
Judge Mark Eyster from the Michigan Office of Administrative Hearings and Rules to serve as
the Resolution Officer (“RO”) in Doe’s hearing.

       RO Eyster conducted a hearing from May 13 through May 15, which consisted of in
person testimony and cross-examination. During the three-day hearing, RO Eyster oversaw
Doe’s attorney’s cross-examination of Roe 1 and Roe 2. RO Eyster allowed Roe 1 to refuse to
answer an unspecified number of questions on cross-examination.

       On May 22, RO Eyster issued his decision, finding by a preponderance of the evidence
that John Doe had violated the RVSMP with respect to his conduct towards both Jane Roe 1 and
Jane Roe 2.    On June 11, the Dean of Students’ Office again notified Doe that it was
recommending dismissal, and Doe again appealed.

       In this legal action, Doe amended his complaint to include facts and allegations regarding
the Baum hearing, including the fact that RO Eyster permitted Roe 1 to refuse to answer an
unspecified number of questions, on July 23. Doe was officially dismissed from Michigan State
University on July 19, 2019.

       On August 22, 2019, the defendants moved to dismiss the first amended complaint under
Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. On October 3, 2019, Doe
moved for leave to file a second amended complaint adding additional facts, changing the
counts, removing some allegations and counts, and removing some parties from some
allegations. On October 22, 2019, the district court denied this motion as both futile and
untimely.

       The district court granted the defendants’ motion to dismiss on December 10, 2019 and
Doe timely appealed the denial of his motion to amend and the grant of defendants’ motion to
dismiss.
 No. 20-1043                      Doe v. Mich. State Univ., et al.                          Page 7


                                                 II.

         “This court reviews a denial of leave to amend a pleading for abuse of discretion, unless
the district court denied leave based ‘on the legal conclusion that an amended complaint could
not withstand a motion to dismiss.’” Boulton v. Swanson, 795 F.3d 526, 537 (6th Cir. 2015)
(quoting Morse v. McWhorter, 290 F.3d 795, 799 (6th Cir. 2002)). We therefore review for
abuse of discretion the district court’s denial of Doe’s motion for leave to file a second amended
complaint on the grounds that the motion was untimely. On the other hand, this court reviews de
novo the denial on grounds that the second amended complaint was futile, as this constituted a
holding that the second amended complaint “would not withstand a motion to dismiss . . . for
failure to state a claim.” Kreipke v. Wayne State Univ., 807 F.3d 768, 782 (6th Cir. 2015); Miller
v. Champion Enters. Inc., 346 F.3d 660, 671 (6th Cir. 2003).

         We review “de novo a district court’s dismissal of a complaint for failure to state a
claim.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). In reviewing Doe’s claims, the
court must accept “all well-pleaded allegations in the complaint as true,” id., and “consider[] the
factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to
relief,” id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (second alteration in original)).
“Dismissal of a complaint for the failure to state a claim on which relief may be granted is
appropriate only if it appears beyond a doubt that the plaintiff can prove no set of facts in support
of his claim that would entitle him to relief.” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir.
2000).

                                                III.

         Doe brings two arguments on appeal; first that the district court erred in denying his
motion to file a second amended complaint, and second that the district court erred in dismissing
his due process claim.

                                                 A.

         We first address Doe’s motion to file a second amended complaint. Doe first amended
his complaint upon completion of his Baum hearing, adding facts and allegations arising from
 No. 20-1043                     Doe v. Mich. State Univ., et al.                          Page 8


the hearing, including allegations that Roe 1 was permitted to refuse to answer questions on
cross-examination.    He then requested to amend his complaint a second time, after the
defendants had moved to dismiss for failure to state a claim, in part to add additional facts.
Specifically, Doe sought to identify two specific categories of questions that Roe 1 refused to
answer in the Baum hearing, one related to her attire and one related to her physical size and to
“detail[] how MSU’s refusal to provide him with the Baum hearing transcript prohibited him
from provid[ing] additional examples of questions Roe 1 and 2 refused to answer.” R. 22,
Appellant’s Br., 31−32.     The district court denied his motion, holding that the proposed
amendments were both futile and untimely. We affirm on both grounds, but we first address
Doe’s waiver of the timeliness ruling on appeal.

                                                1.

       As a preliminary matter, we agree with the appellees that Doe waived any appeal of the
district court’s decision regarding timeliness by failing to raise the issue in his initial brief.
Generally, an “appellant abandons all issues not raised and argued in its initial brief on appeal.”
Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 540 (6th Cir. 2014) (quoting United States v.
Johnson, 440 F.3d 832, 845−46 (6th Cir. 2006)). “Furthermore, ‘it is a settled appellate rule that
issues adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.’” Johnson, 440 F.3d at 846 (quoting United States v.
Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (citation and quotation marks omitted)).

       The district court held that because Doe’s motion failed to argue that the additional facts
were newly discovered or provide an explanation as to why the delay was warranted, there was
no excuse for the failure to “include [the] facts in his first amended complaint.” DE45, Order
Grant. Mot. to Dismiss, Page ID 1188. On appeal, Doe does not address the court’s holding that
the amendments were untimely. He states one standard of review, de novo, for dismissal on the
grounds that the SAC would not survive a motion to dismiss. Nowhere does Doe’s brief contest
the district court’s finding that the motion was untimely because the facts were “at least in his
possession at the time of filing his first amended complaint, if not in his possession on the night
of the incident that began this case.” DE45, Order Grant. Mot. to Dismiss, Page ID 1188.
 No. 20-1043                         Doe v. Mich. State Univ., et al.                                 Page 9


        Doe attempts to argue that he could not identify specific cross-examination questions that
Roe 1 and 2 refused to answer because MSU “withheld the Baum hearing transcript,” but does
not explain (1) why he could not include the specific instances based on his own or his attorney’s
recollection of the hearing, as both were present, or (2) why he did not include factual allegations
about MSU withholding the transcript in his initial complaint.1 R.22, Appellant’s Br., 33.

        It is not until his reply brief that Doe argues that he did address the court’s untimeliness
holding, stating that his brief reference to the “spirit of FRCP 15,” which “contemplates plaintiffs
filing amended complaints at the time of necessary utility to the plaintiff,” constitutes an
argument that the motion was timely. R.26, Reply Br., 24. However, this paragraph fails to
offer any explanation as to why these facts and allegations were omitted from the first two
complaints, and a party cannot sustain an argument by addressing it in merely a “perfunctory
manner, unaccompanied by some effort at developed argumentation.” Johnson, 440 F.3d at 846
(quoting Elder, 90 F.3d at 1118 (citation and quotation marks omitted)). As Doe’s argument
made at most a glancing reference to the timeliness of the motion to amend, we hold that he
waived this issue on appeal.

                                                      2.

        Regardless of his waiver, we would affirm the district court on the merits of its decision.
We review the denial of Doe’s motion to amend his complaint for untimeliness under abuse of
discretion. See Boulton, 795 F.3d at 537. Abuse of discretion is a highly deferential standard,
and the district court’s findings “will be disturbed only if [it] relied upon clearly erroneous
findings of fact, improperly applied the governing law, or used an erroneous legal standard.”
Blue Cross & Blue Shield Mut. of Ohio v. Blue Cross & Blue Shield Ass’n, 110 F.3d 318, 322
(6th Cir.1997). Federal Rule of Civil Procedure 15 allows district courts to “freely give leave [to
amend] when justice so requires.” FED. R. CIV. P. 15(a)(2). “Denial may be appropriate,
however, where there is ‘undue delay’” in filing. Morse v. McWhorter, 290 F.3d 795, 800 (6th
Cir. 2002) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).


        1
           The reason for the failure to include factual allegations about the university’s withholding the Baum
transcript is quite clear: Doe never requested a copy.
 No. 20-1043                     Doe v. Mich. State Univ., et al.                       Page 10


       Here, the district court correctly noted that leave to amend under Rule 15 should be
granted “freely.” DE45, Order Grant. Mot. to Dismiss, Page ID 1186. The court went on to
explain that a request may be denied for undue delay in filing. The district court applied this
standard correctly, noting that the facts that Doe sought to add in his SAC were available to Doe
at the time of his first amendment, and that Doe failed to offer any excuse for omitting them
when he first amended his complaint. Because the district court relied on accurate facts and
properly applied the standard, we would affirm its decision on the merits had Doe not waived the
issue on appeal.

                                                3.

       This court reviews the denial of the motion to amend for futility de novo. Boulton,
795 F.3d at 537. As noted above, leave to amend should be given “freely” and “when justice so
requires.” FED. R. CIV. P. 15(a)(2). However, a request may be denied if it would be futile, i.e.,
if the amended complaint would not withstand a motion to dismiss for failure to state a claim.
Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). As is relevant for
purposes of this appeal, Doe attempted to amend his complaint to point to two specific categories
of questions Roe 1 refused to answer and to add factual allegations that he was not permitted to
record the Baum hearing, and without such a recording was unable to provide additional specific
examples of questions Roe 1 did not answer. The specific categories of questions were “about
[Roe 1’s] attire on the evening in question” and about her “physical size.” DE39, Second Am.
Compl., Page ID 1024. The question before this court is whether the addition of these facts
would lead us to conclude that Doe had stated a due process claim.

       In deciding a motion to dismiss for failure to state a claim, the court must take all well-
pleaded allegations in the plaintiff’s complaint as true. Iqbal, 556 U.S. at 678–79. Doe’s first
amended complaint includes the following allegations:

       The Resolution Officer permitted Jane Roe 1 to refuse to answer questions on
       cross-examination, without penalty or negative inference as a result.
       The Resolution Officer denied John Doe the opportunity to ask relevant questions
       on cross-examination through his counsel.

DE32, First Am. Compl., Page ID 736. Doe’s due process claim rested in relevant part on the
 No. 20-1043                           Doe v. Mich. State Univ., et al.                                  Page 11


argument that allowing a complainant to refuse to answer questions on cross-examination that
had been pre-approved by the RO was a violation of this court’s holding in Baum. In taking all
well-pleaded allegations as true, we accept Doe’s allegations from the first amended complaint
that Jane Roe 1 was allowed to refuse to answer questions. As described below, Doe received
extensive process throughout a three-day hearing. See infra Part III.B. If the general factual
allegation in the complaint properly before this court cannot survive a motion to dismiss, a more
specific allegation pointing to two actual questions that Roe 1 did not answer will likewise be
insufficient. The issue is not necessarily the content of the questions, but whether permitting the
complainants to refuse to answer some small number of questions throughout the course of a
three-day hearing is a violation of Doe’s due process rights. It is not. Regardless, if we were to
find that knowledge of the specific questions that Roe 1 was not forced to answer was relevant, it
would not change our conclusion that there was no denial of due process in Doe’s case.2 There
is no compelling argument that, with all the process that Doe received, forcing Roe 1 to answer
questions about her clothes and physical size was necessary to vindicate his constitutional rights.

        Doe’s SAC also added the allegation that he was not allowed to record the Baum hearing,
and that the University was in “sole possession” of the recording of the hearing. DE39, Second
Am. Compl., Page ID 1025. The SAC does not allege either Doe or his lawyer at any point
requested a transcript of the hearing, or that their request was denied. At oral argument, Doe’s
lawyer repeatedly asserted that the university was withholding the Baum transcript in violation of
his client’s due process rights. This was a mischaracterization of the facts, which are that both
Doe and his attorney were present for the entire hearing and both failed to request a transcript
from the university at any point. Further, while the Constitution does require that “the student be
provided the evidence against him,” there is no indication that this evidence includes the
transcript of a Baum hearing. Doe v. Miami Univ., 882 F.3d 579, 603 (6th Cir. 2018). Far from
withholding the evidence against Doe, the university provided him with the case file, including


        2
          While the specific unanswered questions alleged in the SAC—namely whether “Jane Roe 1 had removed
her own clothing on the night in question” and “Jane Roe 1’s relative size to John Doe”—may have been relevant to
the issues of consent and use of force in effectuating a sexual assault respectively, any error in allowing Roe 1 to
refuse to answer these questions is rendered harmless by the extensive proceedings and ability to cross-examine
witnesses against him that John Doe had in this case and does not amount to a due process violation. DE39, Second
Am. Compl., Page ID 1025.
 No. 20-1043                     Doe v. Mich. State Univ., et al.                        Page 12


the Kroll report. There is no plausible suggestion in the SAC that the university withheld
evidence in violation of Doe’s due process rights.

       Because the SAC was both untimely and futile, we affirm the district court.

                                                B.

       Second, Doe argues that the district court erred in granting defendants’ motion to dismiss
because his hearing violated his due process rights, as laid out in Baum and Doe v. University of
Cincinnati, 872 F.3d 393 (6th Cir. 2017).         Because Doe received extensive due process
throughout his hearing, we disagree and affirm the district court.

                                                1.

       Mathews v. Eldridge provides the test for courts to determine what procedures are
required when a plaintiff has interests at stake. 424 U.S. 319 (1976).

       Under Mathews, the level of process the Fourteenth Amendment requires is
       determined by balancing three factors: (1) the nature of the private interest
       affected by the deprivation; (2) the risk of an erroneous deprivation in the current
       procedures used, and the probable value, if any, of additional or alternative
       procedures; and (3) the governmental interest involved, including the burden that
       additional procedures would entail.

Doe v. Cummins, 662 F. App’x 437, 446 (6th Cir. 2016) (citing Mathews, 424 U.S. at 335). This
court has applied Mathews in the context of campus sexual assault proceedings, laying out the
following framework for what is required.

       In 2016, this court decided Cummins, 662 F. App’x at 437. The plaintiffs, Doe 1 and Doe
2, were accused of sexually assaulting fellow students at the University of Cincinnati. Id. at 438.
One was suspended, while the other was put on disciplinary probation following a university
proceeding to determine whether, by a preponderance of the evidence, the two were
“responsible” for violating the university’s Code of Conduct. Id. at 438; id. at 440−42. The
proceedings culminated in two separate hearings, at which Doe 1 and Doe 2 were permitted to
submit written questions to the panel overseeing the hearings, who then posed the questions to
the claimants. Id. at 441. The panel refused to ask “a number of written questions that Doe 1
submitted.” Id. The two students brought a claim in federal district court, alleging in part that
 No. 20-1043                       Doe v. Mich. State Univ., et al.                        Page 13


the university’s hearing had deprived them of their right to due process because it did not allow
for effective cross-examination of adverse witnesses. Id. at 445. We applied the Mathews v.
Eldridge balancing test to determine what procedures due process required for the students. Id.
at 446−47. We considered the students’ liberty interest and the burden on the university, and
held that “due process may require a limited ability to cross-examine witnesses in school
disciplinary hearings where, like here, credibility is at issue,” and that the “requirement was
satisfied in this case.” Id. at 448 (internal citations omitted).

        The next year, we decided Doe v. University of Cincinnati, which built on Cummins.
872 F.3d at 393.     In University of Cincinnati, plaintiff John Doe was accused of sexually
assaulting a fellow student and was suspended for one year from school following a hearing
where the claimant was not present, depriving him of any right to cross-examination. Univ. of
Cincinnati, 872 F.3d at 398. Again applying Mathews, we weighed Doe’s interest (the impact
that a finding of responsibility for a sexual offense would have on his life) with the burdens
imposed by additional procedural safeguards and the risk of erroneous deprivation of his interest
in the absence of those additional safeguards. Id. at 400. We held that where the deprivation is
severe, such as suspension from the school and the accompanying harm to Doe’s reputation, and
the credibility of the accuser is at issue, a denial of cross-examination is a denial of due process.
Id. at 402. In our decision, we stressed that cross-examination is a necessary tool for the trier of
fact because it “takes aim at credibility like no other procedural device.” Id. at 401.

        In University of Cincinnati, we also acknowledged the potential harm that unfettered
cross-examination could pose to victims of sexual assault. Id. at 403 (“Strengthening those
procedures is not without consequence for victims. ‘Allowing an alleged perpetrator to question
an alleged victim directly may be traumatic or intimidating, thereby possibly escalating or
perpetuating’ the same hostile environment Title IX charges universities with eliminating.”
(quoting Doe v. Regents of the Univ. of Cal., 210 Cal. Rptr. 3d 479, 505 (2016))). We therefore
reaffirmed that the cross-examination required by due process was “circumscribed.” Id.

        The issue of cross-examination appeared before us again in 2018, when we decided Doe
v. Baum, 903 F.3d at 575. In Baum, plaintiff John Doe was accused of sexually assaulting a
fellow undergraduate student, Jane Roe, at the University of Michigan. Id. at 578−79. The
 No. 20-1043                      Doe v. Mich. State Univ., et al.                       Page 14


university investigator initially found for Doe, but Roe appealed. Id. at 580. The internal
appellate panel reviewed the investigator’s report over the course of two closed sessions and
reversed, finding that the evidence supported Roe’s allegations because her description of events
was “more credible” and her witnesses “more persuasive.” Id. Doe agreed to withdraw rather
than face expulsion from the university and sued shortly afterwards, arguing that the proceedings
violated his due process rights. Id.

       We agreed with Doe, holding that when a university’s decision rests on a credibility
determination, it must “facilitate some form of cross-examination in order to satisfy due
process.” Id. at 581. In doing so, we considered the significance of Doe’s interests, the minimal
burden on the university, and the university’s interest in protecting victims. Id. at 582–83.
Doe’s interests were significant. See id. at 582 (“Being labeled a sex offender by a university
has both an immediate and lasting impact on a student’s life. The student may be forced to
withdraw from his classes and move out of his university housing. His personal relationships
might suffer. And he could face difficulty obtaining educational and employment opportunities
down the road, especially if he is expelled.” (internal citations omitted)). The burden on the
university was minimal because “the administration already has all the resources it needs to
facilitate cross-examination and knows how to oversee the process.” Id. Finally, the university
had a legitimate interest in “avoiding procedures that may subject an alleged victim to further
harm or harassment.” Id. at 583. We reasoned that these interests could be accommodated, but
did not justify denying cross-examination altogether. Id.

       In Baum, we did not detail exactly what form of cross-examination is required, beyond its
being in person and in front of the factfinder. Id. at 583. We did, however, give extensive
justifications that can help give definition to the constitutional minimum.           First, cross-
examination allows the defendant (in this case, Doe) to “take[] aim at credibility” and “probe the
witness’s story to test her memory, intelligence, or potential ulterior motives.” Id. at 582 (first
quoting Doe v. Univ. of Cincinnati, 872 F.3d at 401). Second, it allows the factfinder to
“observe the witness’s demeanor under . . . questioning.” Id. It follows, then, that the form of
cross-examination required must allow for the defendant to probe the claimant’s credibility and
for the factfinder to observe the witness’s demeanor under questioning.
 No. 20-1043                           Doe v. Mich. State Univ., et al.                                   Page 15


                                                         2.

         Throughout his complaint, Doe references the impact that the questions Roe 1 did not
answer would have on “[r]easonable jurors.” See, e.g., R.22, Appellant’s Br., 22. Despite Doe’s
characterization, the issue here is not whether answers to the questions to which Roe 1 did not
respond would have impacted a reasonable juror’s decision. Univ. of Cincinnati, 872 F.3d at 400
(“Review under Mathews asks only whether John Doe had an opportunity to respond, explain,
and defend, not whether a jury could constitutionally convict him using the same procedures.”
(internal quotations omitted)). The issue is whether the University’s procedures comported with
the due process clause.3 Id. To determine this, we examine whether the cross-examination
afforded to Doe achieved the twin aims of Baum, and whether Mathews balancing supports a
finding that the university was required to force Roe I to answer every question posed. We hold
that the due process afforded to Doe throughout his three-day hearing, including extensive in
person cross-examination of the claimants by his attorney, was more than sufficient to satisfy
Baum, and that Mathews does not call for uncircumscribed cross-examination.

         Doe was given an in person hearing that took place over the course of three days. Roe 1
and Roe 2 participated in the hearing, and both sides presented evidence and testimony. Doe had
the opportunity to cross-examine both women through his counsel. In his complaint,4 Doe
alleges that

         The Resolution Officer permitted Jane Roe 1 to refuse to answer questions on
         cross-examination, without penalty or negative inference as a result.
         The Resolution Officer denied John Doe the opportunity to ask relevant questions
         on cross-examination through his counsel.

         3
            Doe also argues on appeal that the district court “disregarded Baum’s requirement that the court draw ‘all
reasonable inferences in’ Doe’s ‘favor’ and thereupon reject Appellee’s motion to dismiss if Doe’s claim was ‘at all
plausible (beyond a wing and a prayer).’” R. 22, Appellant’s Br., 10. Rather than being a dictate of Baum, this is
the standard by which the district court must review motions to dismiss under Rule 12(b)(6). FED. R. CIV. P.
12(b)(6). Because this court reviews denials of these motions de novo, we need not ask specifically whether the
district court followed the correct standard and instead will look at the evidence with fresh eyes to determine
whether, after drawing all inferences in Doe’s favor, he plausibly stated a claim for relief. See Williams v. Curtin,
631 F.3d 380, 383 (6th Cir. 2011) (“This court reviews de novo a district court’s dismissal of a complaint for failure
to state a claim.”)
         4
           Because the district judge did not permit Doe to amend his complaint a second time, and we affirm that
ruling, the complaint properly before this court is the First Amended Complaint.
 No. 20-1043                           Doe v. Mich. State Univ., et al.                                  Page 16


DE32, First Am. Compl., Page ID 736. Nowhere in Baum, University of Cincinnati, or Cummins
does this court suggest that the accused in a university disciplinary proceeding is entitled to
unlimited questioning of the alleged victims.5               They are entitled to “some form of cross-
examination” that allows for a fact-finder to more accurately make a determination of credibility
and to witness the claimant’s demeanor on the stand. Baum, 903 F.3d at 582. Roe 1 and Roe 2
submitted to in person cross-examination where Doe could probe their credibility; Doe’s only
complaint is that they were not forced to answer every single question that his attorney posed to
them. Throughout the rest of the time that Roe 1 and Roe 2 were on the stand, the RO was able
to watch their demeanor, both during testimony and in response to cross-examination, and Doe’s
attorney was able, with each witness, to “probe [her stories] to test her memory, intelligence, or
potential ulterior motives.” Id. at 582.

        To follow Doe’s reasoning would be an expansion of Baum’s mandate for a
circumscribed form of cross-examination and would open up witnesses to potential harassment at
the hands of their accusers or their accusers’ attorneys. Doe’s complaint does not plausibly
suggest that the CHM’s procedure fell short of the rule laid out in Baum.

        In addition, Doe’s claim fails the Mathews test. First, we examine Doe’s interests. It is
undisputed that Doe has significant interests at stake. They include the completion of his degree,
protecting his reputation and personal relationships, and potential harm to future education and
employment. DE32, First Am. Compl., Page ID 761−62; see also Baum, 903 F.3d at 582.
Second, we look at the risk of an erroneous deprivation of the current procedures, and the
probative value of additional procedures. Mathews, 424 U.S. at 335. As discussed above, the
complainants in Doe’s hearing were cross-examined by Doe’s attorney in front of a neutral
factfinder over the course of a three-day hearing where Doe was also permitted to present
evidence. Forcing the claimants to answer two additional categories of questions over the entire
course of their cross-examination does not significantly add to the fact-finder’s ability to test
their credibility. Finally, the court must consider the governmental interests involved. Mathews,


        5
          It is also worth noting that even in a full criminal trial the Supreme Court has recognized the importance
of protecting victims of sexual violence from harassment on the stand. See Michigan v. Lucas, 500 U.S. 145,
149−50 (1991).
 No. 20-1043                      Doe v. Mich. State Univ., et al.                        Page 17


424 U.S. at 335. Requiring claimants to answer every question posed by the accused’s attorney
would not pose a significant administrative burden to the university, given that the procedures
for an in person hearing and cross-examination are already in place. However, this court has also
discussed the university’s interests in protecting victims of alleged sexual assault while on the
stand. See, e.g., University of Cincinnati, 872 F.3d at 403; Baum, 903 F.3d at 583. Forcing
claimants to answer all questions could go against this interest. Even in criminal trials, we do
not expose victims of sexual assault to harassment in the form of unlimited cross-examination,
and we will not unnecessarily do so in university proceedings. On balance, while Doe has
significant interests at stake, the additional safeguards proposed would not improve the
proceedings. This fact, combined with the school’s strong interest in protecting the alleged
victims, lead us to conclude that Doe has not met the requirements of the Mathews test.

         Because the lengthy hearing, complete with in person cross-examination, gave the RO
ample opportunity to judge credibility and view the witness’s demeanor, and any probative value
of forcing them to answer every question is outweighed by the university’s interests, we affirm
the district court’s grant of the defendants’ motion to dismiss.

                                                IV.

         For these reasons, we affirm both the district court’s denial of Doe’s motion to amend his
complaint a second time and its grant of the defendants’ motion to dismiss for failure to state a
claim.
 No. 20-1043                     Doe v. Mich. State Univ., et al.                       Page 18


                                      _________________

                                       CONCURRENCE
                                      _________________

       NALBANDIAN, Circuit Judge, concurring. I concur with the majority’s disposition of
this case. But I write separately to emphasize a few points of disagreement.

       First, although I agree with the majority’s resolution, I think this is a much closer case
than the majority implies. We have, of course, decided a series of cases dealing with the
procedural protections afforded to students accused of misconduct. And based on what we’ve
said, several facts here suggest that Doe’s procedural protections must be at their apex. For one
thing, Doe was accused of criminal wrongdoing rather than mere academic underperformance.
“And where the deprivation is based on disciplinary misconduct, rather than academic
performance, ‘we conduct a more searching inquiry.’” Doe v. Univ. of Cincinnati, 872 F.3d 393,
400 (6th Cir. 2017) (quoting Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 634 (6th Cir. 2005)).

       For another, the accusation wasn’t just of generic criminal wrongdoing.          Doe was
accused of, and found by a preponderance of the evidence to have committed, sexual assault and
other crimes. The nature of this particular accusation heightens Doe’s private interest and thus
the procedural protections to which due process entitles him. Indeed, “[t]ime and again, this
circuit has reiterated that students have a substantial interest at stake when it comes to school
disciplinary hearings for sexual misconduct.” Doe v. Baum, 903 F.3d 575, 582 (6th Cir. 2018).
That’s because “[b]eing labeled a sex offender by a university has both an immediate and lasting
impact on a student’s life.” Id. Such an accusation can have “a substantial lasting impact on
appellants’ personal lives, educational and employment opportunities, and reputations in the
community.” Doe v. Cummins, 662 F. App’x 437, 446 (6th Cir. 2016). So it’s not just that Roe I
and Roe II accused Doe of a crime. They accused him of serious sex crimes. This entitled Doe
to an extra layer of procedural protection. See Univ. of Cincinnati, 872 F.3d at 400.

       And, not surprisingly, Doe faced the most serious sanction a school can impose—
expulsion. And “[l]onger suspensions or expulsions . . . may require more formal procedures.”
Goss v. Lopez, 419 U.S. 565, 584 (1975). After all, “[t]he more serious the deprivation, the more
 No. 20-1043                      Doe v. Mich. State Univ., et al.                           Page 19


demanding the process.” Univ. of Cincinnati, 872 F.3d at 400; see also Cummins, 662 F. App’x
at 446 (student who was placed on probation had a “diminished” interest under Mathews
compared to suspended student). This is especially so in sexual misconduct cases. In such
cases, “witness questioning may be particularly relevant to disciplinary cases involving claims of
alleged sexual assault or harassment” because “[p]erpetrators often act in private, leaving the
decision maker little choice but to weigh the alleged victim’s word against that of the accused.”
Univ. of Cincinnati, 872 F.3d at 406. In other words, Doe’s case turned on the university’s
assessment of two witnesses’ credibility. And we’ve called these credibility contests “the most
serious of cases.” Id. at 401 (quoting Flaim, 418 F.3d at 636).

       In short, Doe was accused of serious sexual misconduct rising to the level of a felony,
and the university’s resolution of the case turned on its assessment of witness credibility. It’s
hard to imagine a combination of facts entitling an accused to more robust process than this one.
And in circumstances like these, where due process must be at its strongest, we should take care
not to let an accuser’s reluctance negate an accused student’s right to cross-examination.

       That’s not to say that’s what happened here. But recall why cross-examination is so
important in cases like this. We’ve called cross-examination the greatest legal engine ever
invented for the discovery of truth. Baum, 903 F.3d at 581. It “allow[s] the accused to identify
inconsistencies in the other side’s story, [and] also gives the fact-finder an opportunity to assess a
witness’s demeanor and determine who can be trusted.” Id. And even more than this, it enables
the accused to “probe the witness’s story to test her memory, intelligence, or potential ulterior
motives.” Id. at 582.

       The problem is that, at some level, an accuser in a credibility contest involving
allegations of a sexual crime can defeat meaningful cross-examination by refusing to answer
questions that go to the heart and substance of the allegation.          An accused can’t identify
inconsistencies in an accuser’s story or probe her memory of the events if the accuser simply
refuses to answer questions. The factfinder will not be able to evaluate a witness’s credibility as
she discusses the incriminating event if she refuses in the first place to discuss that event.
 No. 20-1043                     Doe v. Mich. State Univ., et al.                        Page 20


        That all seems uncontroversial. If an accuser alleging a sexual crime refuses to appear at
the hearing, it would violate due process for the university to sanction the student without giving
him the right to cross-examine his accuser. Indeed, that’s what happened in University of
Cincinnati. 872 F.3d at 396–98. It also seems certain that a university violates due process by
expelling a student for sexual misconduct in a credibility contest if his accuser appears at a Baum
hearing but refuses to answer any questions on cross-examination.           So the threshold for
constitutionally sufficient cross-examination is somewhere between an accuser answering no
questions and an accuser answering every question. Wherever that needle falls depends on the
facts a specific case presents. And given the circumstances of Doe’s case here, which combine
to maximize the amount of process to which Doe is entitled, the threshold is necessarily much
closer to the latter end.

        Of course, we’ve never said an accused must receive unfettered cross-examination. But
we can’t answer whether a university vindicates an accused student’s cross-examination right
simply by looking at the number of questions an accuser was allowed not to answer. See Doe v.
Ohio St. Univ., 311 F. Supp. 3d 881, 889–93 (S.D. Ohio 2018). And that’s where I part ways
with the majority. See ante at 12–13. It may be the case that only a handful of questions or
“categories” of questions can adequately test the veracity of the accuser’s account. Perhaps there
was only a single act of offending conduct, or the episode happened quickly. In that case, it’s
irrelevant if the accuser answers hundreds of questions on collateral matters. If the accuser’s
refusal to answer questions prevents the accused from probing her memory of the incriminating
event or her consistency in recounting it, the cross-examination right is denied. See Baum, 903
F.3d at 582–83. It doesn’t matter that the accuser only refused to answer a small fraction of the
accused’s questions.

        So whether an accuser’s refusal to answer questions gives rise to a due process violation
depends in part on a combination of quantity and quality, on type and amount. The inquiry isn’t
categorical. It is, as a procedural due process question, fact intensive. And in university
disciplinary proceedings, it’s multidimensional.    So it not only depends on the nature and
number of questions the accuser refused to answer.        It also depends on the nature of the
accusation—what kind of conduct is alleged?—the nature of the proof—is it a credibility
 No. 20-1043                           Doe v. Mich. State Univ., et al.                                   Page 21


contest?—and the nature of the penalty—is the student facing expulsion? And it may also
depend on the nature of the specific questions that went unanswered. For instance, one of the
questions that Doe is now claiming he was not permitted to ask goes both to the substantive truth
of Roe 1’s allegations (if she removed her own dress, she communicated consent) and her
credibility as a witness (if she communicated consent, she either doesn’t accurately remember
the events or is lying about them). So it was doubly probative, Doe had a greater interest in
having it answered, and it would’ve imposed a very small burden on the University to require
Roe I to answer.1

All that said, I struggle to imagine a scenario where the constitutional floor is higher than it is
here. But regardless, I believe that the University should prevail. Despite Doe’s entitlement to
robust procedure, the University afforded him enough process to satisfy the Constitution (at least
as Doe has pled this case). It gave him a multi-day hearing where he presented evidence and
cross-examined his accusers.

         But more specifically, for the reasons given by the majority, I do not think that the record
plainly establishes what questions Doe wanted to ask and whether he tried to ask them and was
denied. Indeed, Doe’s effort to amend his complaint to include the questions to which he
apparently didn’t receive a response is unsuccessful for a reason unrelated to its merits: it was
untimely.     And Doe’s operative complaint says nothing about the form or content of the
unanswered questions. It says only that “[t]he Resolution Officer permitted Jane Roe 1 to refuse
to answer questions on cross-examination by John Doe’s counsel, without penalty and without a
negative inference as a result of her refusal to answer.” But this threadbare allegation by itself
doesn’t suffice when the University gave Doe a lengthy hearing with extensive cross-
examination. As I noted above, even a small number of unanswered questions can sometimes

         1
          I don’t mean to suggest that the only remedy available to a university when an accuser in a credibility
contest refuses to answer questions on cross-examination is dismissing the charges against the accused student. It
may be that the university can remedy the unanswered questions by striking the testimony of the accuser, as the
criminal context sometimes allows. See, e.g., United States v. Stephens, 492 F.2d 1367, 1375 (6th Cir. 1974) (“If the
answer sought would have been so closely related to the crime for which the defendants were being tried, that the
defendants may be substantially prejudiced by being deprived of their right to test the truth of the witness’ direct
testimony, the entire testimony of the witness should be stricken.”). Likewise, the facts of a case may suggest that
the university remedied a witness’s silence by explicitly drawing a negative credibility inference during its
factfinding.
 No. 20-1043                      Doe v. Mich. State Univ., et al.                       Page 22


grow into a due process violation. It depends on a combination of quality and quantity. But
knowing little about the specific questions Roe I apparently didn’t answer tells us nothing about
whether the questions probe anything relevant, like the claim’s truth or the accuser’s consistency
in recounting it. That matters in a due process inquiry.

          And that’s also why the hearing transcript would be helpful. Citing Doe v. Miami
University, 882 F.3d 579 (6th Cir. 2018), the majority correctly says a university must provide an
accused student with the evidence against him. But it then says there’s “no indication” this
includes a hearing transcript. I’m not so sure. And I don’t think that follows from Miami
University. In that case we said the Constitution requires “that the student be provided the
evidence against him.” Id. at 603. And we said Doe alleged a cognizable due process claim
because there was certain evidence the university used “to adjudicate John’s claim, and John
was not provided this evidence.” Id. (emphasis added). So Miami University holds that the
Constitution requires the university give to the accused the evidence it uses in adjudicating his
claims.

          It’s unclear here if Michigan State relied on the Baum hearing transcript post-hoc to
adjudicate Doe’s claim. If it did, Doe likely has a due process entitlement to it. See id. But Doe
never asked for the transcript from his hearing. So it doesn’t look like Michigan State ever
“refused to provide” it. Id. And the allegation about the missing transcript doesn’t appear until
Doe’s second amended complaint, which isn’t the operative complaint on appeal. Thus, Doe’s
missing transcript cannot carry him past Michigan State’s motion to dismiss.

                                          *      *         *

          Doe’s case is a close one. But ultimately, on this record, Michigan State didn’t violate
his due process rights. That’s not to say, however, that a university can never violate a student’s
due process rights by limiting—though not denying—cross-examination. And to be fair, I don’t
read the majority opinion as saying as much. Instead, I read it as saying that this particular
combination of number and content of unanswered questions wasn’t enough to make out a due
process violation. Thus, nothing in the majority precludes such a violation just because the
number of unanswered questions was small. The inquiry is fact intensive. And although Doe’s
 No. 20-1043                    Doe v. Mich. State Univ., et al.                       Page 23


circumstances here entitle him to the most robust process, Doe’s complaint and this record don’t
state a due process claim.